Exhibit 10.1


BORGWARNER INC.
2018 STOCK INCENTIVE PLAN


Restricted Stock Agreement—Employees


BorgWarner, Inc., a Delaware corporation (the “Company), hereby awards to the
Employee indicated below a Restricted Stock Award (the “Award”) under the
BorgWarner Inc. 2018 Stock Incentive Plan (the “Plan”), as specified below,
effective as of the Grant Date, according to the terms and conditions of this
Restricted Stock Agreement (this “Agreement”) and the Plan. All capitalized
terms shall have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein. The parties hereto agree as follows:
Grant Information:
Employee Name:
Grant Date:     February 17, 2019
Number of Restricted Shares Awarded: «units» Shares
Terms and Conditions:


1.
Restriction Period. Except as otherwise provided in this Agreement, the
Restriction Period for the Restricted Stock awarded to the Employee under this
Agreement shall commence with the Grant Date set forth above and shall end, for
the percentage of the Shares indicated below (each percentage of Shares and the
associated vesting date is referred to as a “Tranche”), on the date when the
Restricted Stock shall have vested in accordance with the following schedule
provided that the Employee remains continuously employed by or in the service of
the Company or an Affiliate through the applicable vesting date:



Vesting Date                Vested Percentage


February 28, 2021            50% of the Awarded Shares


February 28, 2022            100% of the Awarded Shares


Notwithstanding the foregoing, if the application of the above vesting schedule
would cause a fractional Share to vest, then the number of Shares that vest on
such date shall be rounded down to the nearest whole number.


Prior to the date that the Restriction Period applicable to Shares of Restricted
Stock lapses, the Employee shall not be permitted to sell, assign, transfer,
pledge or otherwise encumber such Shares of Restricted Stock.


2.
Issuance of Share Certificates or Book Entry Record.

  
(a)
The Company shall, as soon as administratively feasible after execution of this
Agreement by the Employee, either (1) issue one or more certificates in the name
of the Employee representing the Shares covered by this Award, or (2) direct the
Company’s transfer agent for the Stock to make a book entry record showing
ownership for the Restricted Stock in the name of the Employee, subject to the
terms and conditions of the Plan and this Agreement.



(b)
In the event that the Company issues one or more certificates for the Restricted
Stock covered by this Award in lieu of book entry, during the applicable
Restriction Period:


(i)
The certificate or certificates shall bear the following legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
2018 Stock Incentive Plan and a Restricted Stock Agreement. Copies of such Plan
and Restricted Stock Agreement are on file at the headquarters offices of
BorgWarner Inc.”


(ii)
The certificates shall be held in custody by the Company until the restrictions
set forth herein shall have lapsed; and


(iii)
As a condition to receipt of this Award, the Employee hereby authorizes the
Company to issue such instructions to the transfer agent as the Company may deem
necessary or proper to comply with the intent and purposes of this Agreement and
the Plan, including provisions regarding forfeiture. This paragraph shall be
deemed to constitute the stock power, endorsed in blank, contemplated by Section
8.2 of the Plan.



(c)
At the Employee’s request, if and when the applicable Restriction Period expires
for a Share or Shares granted hereunder without a prior forfeiture, the Company
will deliver certificate(s) for such Share(s) to the Employee.



3.
Termination of Employment. Except as otherwise provided in this Section 3 or
Section 4, the Employee shall forfeit the Shares that are unvested as of the
effective date of the Employee’s Termination of Employment. Notwithstanding the
foregoing, except as otherwise determined by the Committee, in its sole
discretion, at the time of the Employee’s Termination of Employment, the
following provisions shall apply.

 
(a)
Death or Disability. If the Employee’s Termination of Employment is due to the
Employee’s death or Disability, then all the unvested Shares shall immediately
vest.



(b)
Retirement. If the Employee’s Termination of Employment is due to Retirement,
then the Committee may, in its sole discretion, cause all or a portion of the
unvested Shares to vest.



(c)
Effective Date of Termination of Employment. For purposes of this Agreement, any
Termination of Employment shall be effective as of the earlier of (1) the date
that the Company receives the Employee’s notice of resignation of employment, or
(2) the date that the Employee ceases to actively provide services. In
connection with the foregoing, the applicable termination date shall not be
extended by any notice period mandated under local law (e.g., “garden leave” or
similar period pursuant to local law), and the Company shall have the exclusive
discretion to determine when the Employee is no longer actively providing
service for purposes of this Award. Notwithstanding the foregoing, the Employee
will be deemed to have experienced a Termination of Employment upon the
Employee’s “separation from service” within the meaning of Section 409A of the
Code to the extent this Award is subject to Section 409A of the Code.



4.
Change in Control. In the event of a Change in Control, this Award shall be
treated in accordance with Section 15 of the Plan, provided, however, that for
purposes of Section 15.1(a)(5), the Employee will be considered to have
terminated the Employee’s employment or service for “good reason” if the
Employee’s termination either (a) meets the requirements set forth in Exhibit A
attached to this Agreement or (b) constitutes a “good reason” termination under
the Employee’s employment, retention, change in control, severance or similar
agreement with the successor, purchaser, the Company, or any affiliate thereof,
if any.



5.
Stockholder Rights. Subject to the restrictions imposed by this Agreement and
the Plan, the Employee shall have, with respect to the Restricted Stock covered
by this Award, all of the rights of a stockholder of the Company holding Stock,
including the right to vote the Shares and the right to receive dividends;
provided, however, that any cash dividends payable with respect to the
Restricted Stock covered by this Award shall be automatically reinvested in
additional Shares of Restricted Stock, the number of which shall be determined
by multiplying (a) the number of Shares that the Employee has been issued under
this Agreement as of the dividend record date that have not vested as of such
record date by (b) the dividend paid on each Share, and dividing the result by
(c) the Fair Market Value of a Share on the dividend payment date. Such
additional Shares so awarded shall vest at the same time, and to the same
extent, as the Restricted Stock to which it relates and shall be subject to the
same restrictions, terms and conditions contained herein. Dividends payable with
respect to the Restricted Stock covered by this Award that are payable in Stock
shall also be paid in the form of additional Shares of Restricted Stock and
shall vest at the same time, and to the same extent, as the Restricted Stock to
which it relates and shall be subject to the same restrictions, terms, and
conditions contained herein.



6.
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Employee or beneficiary to remit to the Company, an
amount sufficient to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Agreement.
The Employee acknowledges that the ultimate liability for all taxes legally due
by the Employee is and remains the Employee’s responsibility, and the Company:
(a) makes no representations or undertakings regarding the tax treatment of this
Award; and (b) does not commit to structure the terms of this Award to reduce or
eliminate the Employee’s tax liability.

7.
Acquisition of Shares For Investment Purposes Only. By accepting this Award, the
Employee hereby agrees with the Company as follows:


(a)
The Employee is acquiring the Shares covered by this Award for investment
purposes only and not with a view to resale or other distribution thereof to the
public in violation of the Securities Act of 1933, as amended (the “1933 Act”),
and shall not dispose of any of the Shares in transactions which, in the opinion
of counsel to the Company, violate the 1933 Act, or the rules and regulations
thereunder, or any applicable state securities or “blue sky” laws;


(b)
If any of the Shares covered by this Award shall be registered under the 1933
Act, no public offering (otherwise than on a national securities exchange, as
defined in the Exchange Act) of any such Shares shall be made by the Employee
(or any other person) under such circumstances that he or she (or any other such
person) may be deemed an underwriter, as defined in the 1933 Act; and


(c)
The Company shall have the authority to endorse upon the certificate or
certificates representing the Shares covered by this Agreement such legends
referring to the foregoing.

   
8.
Miscellaneous.



(a)
Nontransferability. This Award may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution or as otherwise permitted by the Company, and shall not
be subject to execution, attachment or similar process.

(b)
Notices. Any written notice required or permitted under this Agreement shall be
deemed given when delivered personally, as appropriate, either to the Employee
or to the Executive Compensation Department of the Company, or when deposited in
a United States Post Office as registered mail, postage prepaid, addressed, as
appropriate, either to the Employee at his or her address set forth above under
the heading “Grant Information,” or to Attention: Executive Compensation,
BorgWarner Inc., at its headquarters office or such other address as the Company
may designate in writing to the Employee.

(c)
Failure To Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

(d)
Governing Law. The Award made and actions taken under the Plan and this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without taking into account its conflict of laws provisions.

(e)
Provisions of Plan. This Award is granted pursuant to the Plan, and this Award
and this Agreement are in all respects governed by the Plan and subject to all
of the terms and provisions thereof, whether such terms and provisions are
incorporated in this Agreement solely by reference or expressly cited herein. It
is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Employee. If there is any conflict between the terms of this Agreement
and the terms of the Plan, other than with respect to any provisions relating to
Termination of Employment or Change in Control, the Plan’s terms shall supersede
and replace the conflicting terms of this Agreement to the minimum extent
necessary to resolve the conflict. Notwithstanding any terms of the Plan to the
contrary, the termination provisions of Section 3 or the change in control
provision of Section 4 of this Agreement control.

(f)
Section 16 Compliance. To the extent necessary to comply with, or to avoid
disgorgement of profits under the short-swing matching rules of, Section 16 of
the Exchange Act, the Employee shall not sell or otherwise dispose of the
Shares.

(g)
No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Employee any right to continued employment nor
shall it interfere in any way with the right of the Company or any subsidiary or
Affiliate to terminate the employment of the Employee at any time.

(h)
Discretionary Nature of Plan; No Right to Additional Awards. The Employee
acknowledges and agrees that the Plan is discretionary in nature and limited in
duration and may be amended, cancelled, or terminated by the Company, in its
sole discretion, at any time. The grant of an Award under the Plan is a one-time
benefit and does not create any contractual or other right to receive an Award
or benefits in lieu of an Award. Future awards, if any, will be at the sole
discretion of the Company, including, but not limited to, the form and timing of
an award, the number of Shares subject to the award, and the vesting provisions.

(i)
Termination Indemnities. The value of this Award is an extraordinary item of
compensation outside the scope of the Employee’s employment contract, if any. As
such, Awards are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.



(j)
Acceptance of Award. By accepting this Award, the Employee agrees to accept all
the terms and conditions of the Award, as set forth in this Agreement and in the
Plan. This Agreement shall not be effective as a Restricted Stock Award if a
copy of this Agreement is not signed by the Employee and returned to the Company
(unless the Employee accepts this award in an alternative means approved by the
Company, which may include electronic acceptance).  

(k)
Binding Effect. Subject to the limitations stated above, this Agreement shall be
binding upon and inure to the benefit of the parties’ respective heirs, legal
representatives successors and assigns.

(l)
Amendment of the Agreement. Except as otherwise provided in the Plan, the
Company and the Employee may amend this Agreement only by a written instrument
signed by both parties.

(m)
Counterparts. This Agreement may be executed in one or more counterparts, all of
which together shall constitute but one Agreement.

(n)
Electronic Delivery. The Company may, in its sole discretion, decide to deliver
any documents related to this Award by electronic means. The Employee hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

(o)
Entire Agreement; Headings. This Agreement is the entire agreement between the
parties hereto, and all prior oral and written representations are merged into
this Agreement. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define or limit
the scope, extent, or intent of this Agreement or any provision hereof.



*    *    *    *    *


IN WITNESS WHEREOF, BORGWARNER INC. and the Employee have executed this
Agreement to be effective as of the date first written above.




BORGWARNER INC.


By:




Title: Chief Executive Officer




I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Agreement and the Plan. I agree to be bound by all of the provisions set forth
in this Agreement and the Plan.


 
            
Date        Employee




Exhibit A
To Restricted Stock Agreement for Employees


Definition of “Good Reason”


For purposes of Section 4 of the Agreement, the Employee will be treated as
having terminated the Employee’s employment for “good reason” if, after a Change
in Control, the Employee terminates employment after any of the following events
occurs:


a)
the assignment to the Employee of any duties inconsistent in any respect with
the Employee’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as of the date of the
Change in Control or any higher position, authority, duties or responsibilities
assigned to the Employee after the date of the Change in Control, or any other
diminution in the Employee’s position, authority, duties or responsibilities
(whether or not occurring solely as a result of the Company’s ceasing to be a
publicly traded entity), excluding for this purpose an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Employee; or



b)
any failure by the Company to:


1.
pay the Employee an annual base salary at least equal to twelve times the
highest monthly base salary paid or payable, including any base salary which has
been earned but deferred, to the Employee by the Company and its affiliated
companies in respect of the twelve‑month period immediately preceding the month
in which the Change in Control occurs; or



2.
provide the Employee, for each fiscal year ending during the applicable
Restriction Period (or, if earlier, before the second anniversary of the
effective date of the Change in Control), an annual bonus (the “Annual Bonus”)
opportunity at least equal to the Employee’s average of the bonuses paid or
payable under the Company’s Management Incentive Bonus Plan, or any comparable
annual bonus under any predecessor or successor plan, in respect of the last
three full fiscal years prior to the date of the Change in Control (or, if the
Employee was first employed by the Company after the beginning of the earliest
of such three fiscal years, the average of the bonuses paid or payable under
such plan(s) in respect of the fiscal years ending before the date of the Change
in Control during which the Employee was employed by the Company, with such
bonus being annualized with respect to any such fiscal year if the Employee was
not employed by the Company for the whole of such fiscal year),



in either case, other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Employee; or


c)
the Company’s requiring the Employee, without the Employee’s consent, to:

1.
be based at any office or location that is more than 35 miles from the location
where the Employee was employed immediately preceding the date of the Change in
Control; or

2.
travel on Company business to a substantially greater extent than required
immediately prior to the date of the Change in Control.



For purposes of this Exhibit, any good faith determination of “good reason” made
by the Employee shall be conclusive.



